Exhibit 10.1

GSI GROUP CORPORATION

GSI GROUP INC.

EXCEL TECHNOLOGY, INC.

And

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

11% Senior Notes due 2013

SECOND SUPPLEMENTAL INDENTURE

Dated as of March 5, 2009

to

INDENTURE

Dated as of August 20, 2008



--------------------------------------------------------------------------------

SECOND SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”) dated as of
March 5, 2009 between GSI Group Corporation, a Michigan corporation (the
“Issuer”), GSI Group Inc., a company continued and existing under the laws of
the Province of New Brunswick, Canada and the owner of all outstanding shares of
voting capital stock of the Issuer (the “Parent”), Excel Technology, Inc., a
Delaware corporation (the “Guarantor”) and Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”).

WITNESSETH:

WHEREAS, the 11% Senior Notes due 2013 (the “Notes”) were initially issued
pursuant to an Indenture, dated August 20, 2008, between the Issuer, the Parent,
Eagle Acquisition Corporation and the Trustee, as supplemented by that First
Supplemental Indenture among the Company, the Guarantor and the Trustee (such
Indenture as amended or supplemented from time to time, the “Indenture”);

WHEREAS, pursuant to Section 8.02 and in accordance with the other terms of the
Indenture, the Company, the Parent, the Guarantor and the Trustee can enter into
a supplemental indenture with the consent of the Holders of at least a majority
in aggregate principal amount of the Notes then outstanding;

WHEREAS, the Company received consents from at least a majority in aggregate
principal amount of the Notes outstanding to enter into the amendment related to
this Supplemental Indenture pursuant to a Consent Solicitation Statement for
Amendment to Indenture and the documents related thereto that it sent to the
Holders of the Notes on February 23, 2009;

WHEREAS, the Company desires to enter into this Supplemental Indenture to give
effect to the consents received related to the Consent Solicitation Statement
for Amendment to Indenture;

WHEREAS, Section 8.02 of the Indenture provides that, among other things, upon
the written request of the Issuer, accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, the Issuer, the Parent, the
Guarantor and the Trustee will enter into a supplemental indenture with the
consent of the Holders of at least a majority in aggregate principal amount of
the Notes then outstanding;

WHEREAS, all acts and proceedings required by law and under the Indenture to
make this Supplemental Indenture a valid and binding agreement for the uses and
purposes set forth herein, in accordance with its terms, have been done and
taken, and the execution and delivery of this Supplemental Indenture have been
in all respects duly authorized by the Issuer, the Parent and the Guarantor; and



--------------------------------------------------------------------------------

WHEREAS, the foregoing recitals are made as representations of fact by the
Issuer, the Parent and the Guarantor and not by the Trustee.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Parent and the Guarantor and the Trustee hereby agree as follows:

ARTICLE I

MODIFICATION

Section 1.01. Section 6.01(4) of the Indenture is amended, from and after the
date of this Supplemental Indenture, by adding the following:

 

  (a) the addition of “,” and the deletion of the word “or” after the word
“Trustee” and before the word “by”; and

 

  (b) the addition of the following language after the word “outstanding” and
before “;” at the end of such section:

“or by the beneficial owners of at least 25% of the aggregate principal amount
of the Notes then outstanding; provided, however, that notice from the
beneficial owners pursuant to this Section 6.01(4) shall be deemed proper only
if, and as of such date, the Issuer has received such information and
certifications (including from the Holder of the Note or any Agent Member)
reasonably necessary to determine that the person(s) providing such notice are
beneficial owners of such Notes (for purposes of this Section 6.01(4), the term
“beneficial owner” has the meaning given such term in Rules 13d-3 and 13d-5
under the Exchange Act)”.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

EFFECTIVE TIME

Section 2.01. This Supplemental Indenture and the terms related to the amendment
to Section 6.01(4) of this Supplemental Indenture will become effective as of
the date hereof without any further action by any person.

ARTICLE III

MISCELLANEOUS PROVISIONS

Section 3.01. Indenture. As amended by this Supplemental Indenture, the
Indenture is in all respects ratified and confirmed, and all the terms,
conditions and provisions thereof shall remain in full force and effect.

Section 3.02. Governing Law. This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of New York, as applied
to contracts made and performed within the State of New York.

Section 3.03. Successors and Assigns. All agreements of the Company, the Parent
and the Guarantor in this Supplemental Indenture and the Notes shall bind its
successors and all agreements of the Trustee in this Supplemental Indenture
shall bind its successors.

Section 3.04. Multiple Counterparts. The parties may sign multiple counterparts
of this Supplemental Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent one and the same agreement.

Section 3.05. Notice of Supplemental Indenture. The Issuer covenants and agrees
that, promptly after execution by the Issuer, the Parent, the Guarantor and the
Trustee of this Supplemental Indenture, it shall give notice to all Holders of
Notes of such fact in accordance with the provisions of Section 8.02 of the
Indenture.

 

-3-



--------------------------------------------------------------------------------

Section 3.06. Trustee. The Trustee makes no representations as to the validity
or sufficiency of this Supplemental Indenture.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

 

GSI GROUP CORPORATION, as Issuer By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer

GSI GROUP INC.,

as Parent

By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer

EXCEL TECHNOLOGY, INC.,

as Guarantor

By:  

/s/ Sergio Edelstein

Name:   Sergio Edelstein Title:   President and Chief Executive Officer

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

By:  

/s/ Vaneta Bernard

Name:   Vaneta Bernard Title:   Vice President